DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I, claims 1-4 and 11-13 in the reply filed on August 02, 2022 is acknowledged.
Claims 5-10 and 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 02, 2022.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-4 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US Pub. No. 2020/0341119 A1) in view of Nabbe (US Patent No. 10,739,441 B2).
In considering claim 1, Smith et al. discloses all the claimed subject matter, note 1) the claimed a light source configured to emit a light beam is met by the light emitter 14 (Fig. 1, page 1, paragraph #0020 and page 2, paragraph #0030 to paragraph 0032), 2) the claimed a light receiver configured to receive a return beam reflected by the object in the scanning zone is met by the photodetector 16 (Figs. 1-2, page 1, paragraph #0020 and page 3, paragraph #0034 to paragraph 0046), 3) the claimed a rotatable mirror configured to reflect the light beam emitted from the light source toward the scanning zone is met by the reflector 24 (mirror) (Figs. 1-2, page 3, paragraph #0034 to paragraph 0047), 4) the claimed a motor configured to rotate the mirror back and forth between a first position and a second position is met by the motor 18 (Figs. 1-2, page 3, paragraph #0034 to paragraph 0047), and 5) the claimed a controller coupled to the light source and the angle sensor, the controller being configured to output a control signal to the light source to emit a light beam upon receiving the detection signal from the angle sensor is met by the controller 28 (Figs. 2 and 15, page 2, paragraph #0027 to paragraph 0029 and page 5, paragraph #0062 to page 6, paragraph #0070). 
However, Smith et al. explicitly do not disclose the claimed an angle sensor configured to detect a rotation angle of the mirror and to output a detection signal indicative of the rotation angle of the mirror at a plurality of predetermined angle intervals during each rotation cycle between the first position and the second position of the mirror.
Nabbe teaches that in some examples, a position encoder 208 can be included to provide position (i.e., angle) information of the rotatable mirror assembly 204, in some examples, as the rotatable mirror assembly rotates, reflected light beams 210A and 210B (e.g., from two light beams emitted by the light source 202) can be transmitted at different heights due to being reflected by different points on one of the mirror segments 205, in some examples, the two light beams 210A and 210B can thus be used to detect objects on roughly parallel planes at different heights simultaneously, one or more light sensors (not shown) can also be included in the LiDAR configuration 200, either co-located with the laser light source 202 or located separate from the laser light source, in some examples, one light sensor can be provided for each beam transmitted from the laser light source 202, in some examples, as the rotatable mirror assembly 204 rotates, the mirror segment 205 that is nearest to the light source can cause the reflected light to sweep across a scan arc (Figs. 1B-2B, col. 3, line 30 to col. 5, line 11). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the angle position as taught by Nabbe into Smith et al.’s system in order to provide variable angle scanning patterns that can improved performance.
In considering claim 2, Smith et al. discloses all the claimed subject matter, note 1) the claimed wherein the light receiver includes an integrated circuit having a plurality of light sensitive devices for detecting the return beam is met by the photodetector 16 (Figs. 1-2, page 1, paragraph #0020 and page 3, paragraph #0034 to paragraph 0046), 2) the claimed the controller is provided within the integrated circuit of the light receiver is met by the photodetector 16 (Figs. 1-2, page 1, paragraph #0020 and page 3, paragraph #0034 to paragraph 0046), 3) the claimed the light receiver is further configured to output a return signal to the controller upon receiving the return beam, and the controller further configured to calculate the distance to the object based on the return signal and a signal output timing at which the controller output the control signal to the light source is met by the controller 28 which uses the detected reflected light to identify object location and distance to the object (based time of flight of the detected photo using the clock initialed at the emission of light from the light source 14) (Figs. 2 and 15, page 2, paragraph #0027 to paragraph 0029 and page 5, paragraph #0062 to page 6, paragraph #0070).  
In considering claim 3, the claimed wherein the light receiver includes a plurality of single photon avalanche diodes is met by the photodetector 16 (Figs. 1-2, page 1, paragraph #0020 and page 3, paragraph #0034 to paragraph 0046 of Smith et al.).  
In considering claim 4, the claimed wherein 25 / 30the light source is further configured to output, to the controller, an actual emission timing at which the light source actually emits the light beam, and the controller is further configured to correct the calculated distance using the actual emission timing is met by the controller 28 which uses the detected reflected light to identify object location and distance to the object (based time of flight of the detected photo using the clock initialed at the emission of light from the light source 14) (Figs. 2 and 15, page 2, paragraph #0027 to paragraph 0029 and page 5, paragraph #0062 to page 6, paragraph #0070 of Smith et al.).
Claim 11 is rejected for the same reason as discussed in claim 1 above and further the claimed calculating, with the controller, the distance to the object based on a timing at which the controller output the control signal and a timing at which light receiver output the return signal is met by the controller 28 which uses the detected reflected light to identify object location and distance to the object (based time of flight of the detected photo using the clock initialed at the emission of light from the light source 14) (Figs. 2 and 15, page 2, paragraph #0027 to paragraph 0029 and page 5, paragraph #0062 to page 6, paragraph #0070 of Smith et al.).  
Claim 12 is rejected for the same reason as discussed in claim 1 above and further the claimed calculating the distance to the object based on a timing at which the control signal was output and a timing at which the return signal was received is met by the controller 28 which uses the detected reflected light to identify object location and distance to the object (based time of flight of the detected photo using the clock initialed at the emission of light from the light source 14) (Figs. 2 and 15, page 2, paragraph #0027 to paragraph 0029 and page 5, paragraph #0062 to page 6, paragraph #0070 of Smith et al.).  
	Claim 13 is rejected for the same reason as discussed in claim 4 above.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Gimpel et al. (US Patent No. 10,948,574 B2) disclose optoelectronic sensor and method for detecting an object.
	Ohtomo et al. (US Patent No. 10,088,307 B2) disclose surveying instrument and three-dimensional camera.
	Ogawa et al. (US Patent No. 8,810,445 B2) disclose method and apparatus for recognizing presence of objects.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358. The examiner can normally be reached M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 12, 2022
/TRANG U TRAN/Primary Examiner, Art Unit 2422